          Case 1:21-cr-02009-SAB         ECF No. 81      filed 08/26/21     PageID.237 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
                                                                 Case No.         1:21-CR-2009-SAB-1
 UNITED STATES OF AMERICA,

                                       Plaintiff,                CRIMINAL MINUTES
        -vs-
                                                                 DATE:            AUGUST 26, 2021

 NOE RUBIO-FARIAS,
                                                                 LOCATION: YAKIMA, WA

                                       Defendant.                ARRAIGNMENT AND CHANGE OF PLEA
                                                                 HEARING


                                     Chief Judge Stanley A. Bastian

          Michelle Fox                      01               Natalia Rivera            Marilynn McMartin
      Courtroom Deputy                 Law Clerk              Interpreter                Court Reporter

                     Ian Garriques                                             Gregory Scott

                 Government Counsel                                           Defense Counsel
 United States Probation Officer:

       [ X ] Open Court                       [ ] Chambers                          [ ] Telecon
Defendant present with counsel and in custody of the US Marshal.

Court addresses defendant to confirm he can hear and understand the proceedings with the assistance of the
interpreter.
        Defendant indicates yes.

I Garriques summarizes the Superseding Indictment and Waiver of Indictment.

G. Scott addresses the Court regarding the plea agreement.
   Court questions counsel.
   G. Scott responds. With the comments outlined, yes.
   Court outlines page 4.
   G. Scott has the stipulation with the understanding that the pills do contain some fentanyl.
   Court questions counsel.

[ X ] ORDER FORTHCOMING

 CONVENED: 4:00 P.M.            ADJOURNED: 4:45 P.M.           TIME: 45   MIN.          CALENDARED        [ X ]
          Case 1:21-cr-02009-SAB          ECF No. 81       filed 08/26/21   PageID.238 Page 2 of 3

USA -vs- Rubio-Farias                                                                      August 26, 2021
1:21-CR-2009-SAB-1                                                                         Page 2
Change of Plea Hearing

   G. Scott responds.
   I Garriques outlines page 1 and 3.
   G. Scott states it meets the criteria for the elements of the offense.

Court verifies defendant’s name is correct.
  Defendant confirms that his name is correct.

Court Arraigns Defendant.

Court summarizes the Information Superseding Indictment. Court speaks to the defendant regarding waiving
his right to a Grand Jury. Defendant understands and agrees. Maximum penalties are outlined. Court discusses
the Waiver of Indictment. Defendant understands and waives it.
        Court signs the Waiver of Indictment.

Court explains to the defendant his rights but if you want to plea guilty, you will have to answer the questions
by the Court.
   Defendant understands.

Defendant is sworn in.

Court verifies defendant’s name is correct again.
  Defendant confirms that his name is correct.

Court asks defendant several questions about plea and admissions.
  Defendant responds.

Court discusses the plea agreement with the defendant and confirms that the signature is his signature.
  Defendant indicates yes, it is his signature.

Court confirms that defendant understands the proceedings today.
  Defendant indicates yes.

Court continues colloquy with defendant regarding plea.
  Defendant speaks to the Court.

Court continues colloquy with defendant. Court summarizes and outlines the elements for charge.
  Defendant responds to the Court.

Court outlines the maximum penalties and guideline sentencing calculations.
  Defendant understands.

Court summarizes certain items and property that will be forfeited.
  Defendant understands.

Court summarizes the appellate waiver.
  Defendant understands.

Court outlines the factual summary.
  Defendant indicates yes, he agrees.

Court asks defendant what he did.
  Defendant summarizes what he did.

Court asks defendant if he is pleading guilty voluntarily and his own decision.
  Defendant indicates yes.
          Case 1:21-cr-02009-SAB        ECF No. 81      filed 08/26/21   PageID.239 Page 3 of 3

USA -vs- Rubio-Farias                                                                    August 26, 2021
1:21-CR-2009-SAB-1                                                                       Page 3
Change of Plea Hearing


Court asks G. Scott if he believes plea is knowing and voluntary.
  G. Scott indicates yes.

Court asks I. Garriques if there are any reasons why the Court should not accept the plea.
  I. Garriques indicates no.
  I. Garriques summarizes the email from the AUSA from Oregon. Appellate waiver and 2255 discussed.
       Court specifically asked the question to make sure defendant understood.
  I. Garriques responds.
       Court addresses counsel.

Defendant pleads guilty to Count 1 of the Information Superseding Indictment.

Court finds the plea to be knowing, intelligent, voluntary and defendant’s own.
Order accepting guilty plea to Count 1 of the Information Superseding Indictment will be signed and filed.
Any pending motions are denied as moot.
Court orders the presentence report.
Sentencing Date: December 8, 2021 at 10:00 am in Yakima.
